January 27, 1994  UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                     

No. 93-1542

            FEDERAL DEPOSIT INSURANCE CORPORATION,
             AS RECEIVER FOR BANK OF NEW ENGLAND,

                     Plaintiff, Appellee,

                              v.

                  ANCHOR PROPERTIES, ET AL.,

                         Defendants,

     RICHARD GLEICHER, INDIVIDUALLY, AND AS HE IS TRUSTEE
               OF GROSVENOR PARK REALTY TRUST,

                    Defendant, Appellant.

                                     

                         ERRATA SHEET

   The  opinion of  this court  issued on  January 5,  1994, is

amended as follows:

   Amend  the cover sheet to show that  Judge Jack E. Tanner is

from the  Western District of  Washington and was sitting  on the

District Court of Massachusetts by special designation.

                UNITED STATES COURT OF APPEALS

                    FOR THE FIRST CIRCUIT

                                         

No. 93-1542

            FEDERAL DEPOSIT INSURANCE CORPORATION,

             AS RECEIVER FOR BANK OF NEW ENGLAND,

                     Plaintiff, Appellee,

                              v.

                  ANCHOR PROPERTIES, ET AL.,

                         Defendants.

     RICHARD GLEICHER, INDIVIDUALLY, AND AS HE IS TRUSTEE

               OF GROSVENOR PARK REALTY TRUST,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Jack E. Tanner,* Senior U.S. District Judge]
                                                       

                                         

                            Before

                      Cyr, Circuit Judge,
                                        

                Bownes, Senior Circuit Judge,
                                            

                  and Stahl, Circuit Judge.
                                          

                                         

   Peter R. Beatrice, Jr., with whom Beatrice & Beatrice was on
                                                        

brief for appellant.

   Shannon M. Fitzpatrick, with whom Williams & Grainger was on
                                                        

brief for appellee FDIC.

                                         

                       January 5, 1994

                                         

                      

*Of the Western District of Washington, sitting by designation.

          BOWNES,  Senior Circuit Judge.  This appeal asks us
          BOWNES,  Senior Circuit Judge.
                                       

to  review the  district court's  grant  of summary  judgment

setting aside  a conveyance  of real  property by  defendant-

appellant,  Richard   Gleicher,  as  fraudulent.     Gleicher

disputes that he intended to  commit a fraud, and argues that

summary  judgment  is  therefore  inappropriate.   Plaintiff-

appellee, the  Federal Deposit Insurance  Corporation (FDIC),

contends that Gleicher's conclusory remarks are  insufficient

to overcome the circumstantial evidence of fraud.  We affirm.

                              I.

                      FACTUAL BACKGROUND
                                        

          The  following facts are undisputed.  In June 1987,

Gleicher borrowed $193,000 from the Bank of New England, N.A.

(BNE)  in order  to buy  a three-family  home located  at 7-9

Beacon  Hill  Avenue  in  Lynn,  Massachusetts.    In  return

Gleicher executed a demand note  (the "Note") in that  amount

in BNE's favor with an expiration  date of May 1, 1990.   The

Note was secured by a mortgage on the Lynn property.  

          Gleicher had several  other financial dealings with

BNE.  In  1988 he personally guaranteed two  other loans, one

for $1.5 million  to a realty trust and  another for $300,000

to a  limited partnership  (of which  Gleicher was  a general

partner).  The $300,000 loan was in the form of an  unsecured

line of credit due to expire on December 30, 1989.

                             -2-
                              2

          On  January 23, 1990, Deborah Stein, a loan officer

at  BNE,  requested an  updated personal  financial statement

from  Gleicher.   Two months later  Stein tried  to telephone

Gleicher  because   he  had  not   furnished  the   requested

information.     On  April  11,  following  a  succession  of

unreturned messages,  Stein finally  succeeded in  contacting

Gleicher.  Stein informed Gleicher that the  $300,000 line of

credit was  fully drawn and  had expired.  She  told Gleicher

that in order to renew the line,  it would have to be secured

with,  among other  things, additional  real  estate.   Stein

stressed  the need  for  Gleicher to  send  the bank  updated

personal financial  statements, including  tax  returns.   In

connection with the Note, Stein told Gleicher that BNE wanted

a recent  appraisal of  the mortgaged property  as well  as a

current  cash  flow  statement.     Finally,  Stein  reminded

Gleicher that  the Note was  a demand note and  would shortly

expire, although  she reassured him that the bank intended to

work  with  him to  resolve  any problems  that  might arise.

Similar  financial information was requested of Gleicher from

a second  BNE loan officer  with respect to the  $1.5 million

realty trust loan.

          On  April  16,  1990, five  days  after  Gleicher's

conversation  with Stein, he transferred a piece of property,

located at 25-27 Grosvenor Park  in Lynn, from himself to the

                             -3-
                              3

Grosvenor Park  Realty Trust  (the "Trust").1   Gleicher  was

the  trustee  of the  Trust,  and  his  father was  its  sole

beneficiary.   No money  changed hands  in this  transaction.

Gleicher's  most recent  financial statement,  dated December

31, 1989, indicated that the property was worth  $260,000 and

had no  outstanding mortgages.   Prior  to the transfer,  the

Grosvenor  Park  property  was Gleicher's  sole  unencumbered

asset.

          On  April  25,   1990,  Gleicher,  acting  in   his

individual  capacity,  granted  a  $175,000  mortgage on  the

property to Harbor Financial Resources, Inc., a Massachusetts

corporation.   Harbor's annual report, completed in September

1990   by   Gleicher,   indicated  that   Gleicher   was  the

corporation's president, treasurer, clerk and sole director.

          On  August 1, 1990, Gleicher defaulted on the Note.

On August 31, BNE "called in"  the Note, but Gleicher did not

pay.   By this time Gleicher  had also defaulted on his other

two obligations to BNE.  In September 1990 BNE commenced this

action   in  state  court  against  a  number  of  defendants

including  Gleicher, both individually and as trustee for the

Trust, and Harbor.2  Shortly thereafter, the FDIC became  the

                    

1.  Although the record  is not clear on this,  it would seem
that this trust was formed specifically for this transaction.
The  Grosvenor Park Realty Trust was  a separate and distinct
trust from the one that was loaned $1.5 million by BNE.

2.  The claims  brought  against the  other  defendants  were
voluntarily dismissed on December 30, 1992.

                             -4-
                              4

real  party in  interest, and  the  case was  removed to  the

United   States   District   Court   for  the   District   of

Massachusetts.3

          In  February  1991,  the  FDIC  foreclosed  on  the

property  that secured  the  Note, and  auctioned  it off  as

required by law.   After selling the property  to the highest

bidder and  applying  the proceeds  to the  principal of  the

Note, a deficiency of $88,000 remained.

                             II.

                      PROCEDURAL HISTORY
                                        

          On January  14, 1993,  the FDIC  moved for  summary

judgment  on the remaining  counts of its  amended complaint.

Count V alleged  that Gleicher was personally  liable for the

amount of  the deficiency plus  accrued interest.   Count  VI

alleged that Gleicher's conveyance of the property located at

25-27 Grosvenor Park to the Trust, along  with the subsequent

mortgage   granted  to  Harbor,   should  be  set   aside  as

                    

3.  As was the  fate of many New England banking institutions
in the late 1980's, BNE was unable  to survive the decline in
the real estate market, and collapsed under the weight of bad
loans.  In  January 1991, the FDIC was  appointed Receiver of
BNE.  The  New Bank of New England (NBNE) was then created as
a  bridge  bank, and  became  the  assignee  of the  FDIC  as
Receiver for BNE.  In July  1991, NBNE dissolved and the FDIC
was appointed as  its Receiver for the purpose  of winding up
its affairs.    In  December  1992,  the  FDIC  was  formally
substituted  as   the  plaintiff   in  this   action.     For
simplicity's sake, we will hereinafter refer to the FDIC when
we are talking about BNE, NBNE or the FDIC.

                             -5-
                              5

fraudulent.   Gleicher did not submit a statement of disputed

facts or an opposition to the motion.

          On March 17, 1993, a hearing was held on the FDIC's

motion  for  summary  judgment.    At  that  time,  Gleicher,

appearing on his own behalf, handed the court an affidavit in

opposition to the FDIC's motion.  After entertaining argument

from both parties, the court held:

          I can't  find any material issue  of fact
          in dispute in this case, summary judgment
          is  granted  to  the   plaintiff  on  the
          deficiency  as of today. . . . [T]here is
          no  material issue of fact as far as this
          Court can tell as to the transfer of that
          property of  the Grosvenor address.   And
          the Court finds that it was done to avoid
          creditors  and,  therefore,   fraudulent.
          And it is set aside.

The court  also ordered  that the mortgage  to Harbor  be set

aside.   On April  8, final judgment  was entered  consistent

with the court's  ruling.  Because it failed to appear at the

hearing, a default judgment was entered against Harbor.  This

appeal ensued.4

          On  May 6,  1993,  Gleicher  filed  his  notice  of

appeal.    On  June  18  the FDIC  moved  for  sanctions  and

dismissal against  Gleicher based  on his  failure to  comply

with four separate deadlines, including the one governing the

filing of his  appellate brief.  Rather than  respond to this

                    

4.  Gleicher  does not contest  the deficiency judgment.   In
addition,  he conceded  at oral  argument  that the  mortgage
given  to  Harbor  was  invalid  regardless  of  whether  the
transfer of the property to the Trust was fraudulent or not.

                             -6-
                              6

motion, Gleicher moved  for an extension of time  to file his

brief and to serve  his appendix.  This  motion was filed  on

July 7, eight days after  his brief was originally due.   The

FDIC opposed the motion and renewed its motion to dismiss.

          On  July 30, 1993, we granted Gleicher's motion for

an extension and awarded costs to the FDIC in connection with

its  preparation of a counter-appendix.  Our order explicitly

warned Gleicher and  his counsel that "no  further extensions

[would]  be  granted" beyond  August 6,  1993.   Moreover, we

warned them "that any continued inattention to the procedural

requirements on appeal may result in harsher sanctions."

          In  an unopposed motion  dated October 8,  the FDIC

once again moved  for sanctions and dismissal.   Gleicher had

allegedly failed to  comply with either prong of  our July 30

order:  his  brief was not filed  until August 9, and  he had

not  reimbursed  the  FDIC  for the  costs  of  preparing the

counter-appendix  despite repeated requests.   On November 2,

one day before oral argument, Gleicher paid the FDIC's costs.

Further,  Gleicher   did  not   attend   a  scheduled   CAMP5

settlement hearing in  this case despite repeated  efforts to

secure  his participation  by  both  the  FDIC and  the  CAMP

staff.6

                    

5.  Civil Appeals Management Program.

6.  At oral argument Gleicher's counsel was unable to offer a
satisfactory explanation for any of these failings.

                             -7-
                              7

          Under Fed. R.  App. P. 3(a) the failure  of a party

"to take any  step other than the filing of a timely appeal .

. . is ground . .  . for such action as the court  of appeals

deems  appropriate, which may include dismissal."  Of course,

dismissal is a drastic step, and financial sanctions  are the

more common course  of action.  See, e.g.,  Christopher W. v.
                                                          

Portsmouth  Sch. Comm., 877  F.2d 1089, 1099  (1st Cir. 1989)
                      

(appellees  held  responsible  for   costs  as  sanction  for

untimely filing of  brief).   Dismissal under  Rule 3(a)  has

recently been discussed by the Third Circuit:

          Dismissal  of an  appeal  for failure  to
          comply  with  procedural   rules  is  not
          favored,   although   Rule    3(a)   does
          authorize it in  the exercise of a  sound
          discretion.   That  discretion should  be
          sparingly  used  unless   the  party  who
          suffers it has had an opportunity to cure
          the   default  and   failed  to   do  so.
          Moreover, before dismissing an appeal, we
          believe that a court should consider  and
          weigh   such  factors   as  whether   the
          defaulting party's  action is  willful or
          merely  inadvertent,  whether   a  lesser
          sanction can  bring about  compliance and
          the  degree  of  prejudice  the  opposing
          party   has  suffered   because  of   the
          default.

Horner Equip.  Int'l, Inc. v.  Seascape Pool Ctr.,  Inc., 884
                                                        

F.2d 89, 93 (3d Cir. 1989).

          In  our  estimation,  Gleicher's conduct  at  least

approaches  the  level   of  behavior  which  would   warrant

dismissal.  First,  our July 30 order clearly placed Gleicher

and his counsel on notice of the necessity of adhering to the

                             -8-
                              8

rules of this court.  Second, in light of this notice we find

it  difficult  to believe  that Gleicher's  intransigence has

been inadvertent.   Nevertheless,  because the  FDIC has  not

suffered any prejudice  as a result of  Gleicher's failure to

follow required procedures, apart from being  inconvenienced,

we have allowed the appeal to go forward.

                             III.

                          THE MERITS
                                    

          The  sole issue raised  by Gleicher is  whether his

affidavit raises a triable issue as to his intent.

          Our  review   of  summary  judgment   decisions  is

plenary.  Levy v.  FDIC, 7 F.3d  1054, 1056 (1st Cir.  1993).
                       

Summary  judgment  is  appropriate   when,  based  upon   the

pleadings, affidavits, and depositions,  "there is no genuine

issue as to  any material fact," and where  "the moving party

is entitled to judgment as a matter of law."  Fed. R. Civ. P.

56(c);   see Gaskell v. Harvard  Co-Op Soc'y, 3 F.3d 495, 497
                                            

(1st Cir.  1993).   A  material fact  is  one which  has  the

"potential to affect the outcome of the suit under applicable

law."   Nereida-Gonzalez v. Tirado-Delgado, 990 F.2d 701, 703
                                          

(1st  Cir. 1993).   In  applying this  standard, we  view the

record in  the light most  favorable to the  nonmoving party.

Levy, 7 F.3d at 1056.
    

          Under this framework, the nonmoving party,  in this

case Gleicher,  bears  the burden  of  placing at  least  one

                             -9-
                              9

material fact into  dispute after the movant  offers evidence

of the absence of a genuine issue.  Darr v. Muratore, No. 93-
                                                    

1154,  slip  op. at  9  (1st Cir.  Nov.  1, 1993).    We have

recognized that, "[e]ven in cases where elusive concepts such

as motive  or intent  are at issue,  summary judgment  may be

appropriate  if  the  nonmoving   party  rests  merely   upon

conclusory    allegations,    improbable    inferences,   and

unsupported speculation."    Medina-Munoz  v.  R.J.  Reynolds
                                                             

Tobacco Co., 896 F.2d  5, 8 (1st Cir. 1990).   This being the
           

rule, "[b]rash  conjecture,  coupled with  earnest hope  that

something concrete will materialize, is insufficient to block

summary judgment."  Dow v.  United Bhd. of Carpenters, 1 F.3d
                                                     

56, 58 (1st Cir. 1993).

          As  a preliminary  matter, the  FDIC contends  that

because Gleicher's affidavit was  not filed until sixty-three

days  after its motion  for summary  judgment was  served, we

should not  consider the affidavit  in ruling on  the summary

judgment motion.   See D. Mass. R. 7.1(B)(2).7   Further, the
                      

FDIC points out that Gleicher failed to submit a statement of

disputed facts, and therefore, its factual assertions must be

                    

7.  Rule 7.1(B)(2) provides in pertinent part:
          A party opposing a motion, shall file  an
          opposition to the  motion within fourteen
          (14)  days after  service  of the  motion
          . . . .   Affidavits  and other documents
          setting  forth  or  evidencing  facts  on
          which the  opposition is  based shall  be
          filed with the opposition.

                             -10-
                              10

deemed  admitted.   See D.  Mass. R.  56.1;8 see  also United
                                                             

States  v. Parcel  of Land,  958 F.2d  1, 5  (1st  Cir. 1992)
                          

(omission  of  statement  of disputed  facts  has  "the legal

effect of `admitt[ing] the government's factual assertions.'"

(quoting United States v. One  Lot of U.S. Currency, 927 F.2d
                                                   

30, 32 (1st Cir. 1991)) (internal quotation marks omitted)).

          Gleicher avers  that his  opposition to  the FDIC's

motion  was  evidenced  in various  correspondence  with  the

district court,9 and, that his  pro se status entitled him to

some leeway  with regard to  the district court's rules.   We

have consistently held that a litigant's "pro se status [does

not] absolve him  from compliance with  the Federal Rules  of

Civil Procedure."   United States v. Heller, 957  F.2d 26, 31
                                           

(1st Cir. 1992) (quoting Feinstein  v. Moses, 951 F.2d 16, 21
                                            

(1st  Cir.  1991)).   This  applies  with  equal force  to  a

                    

8.  Rule 56.1 states:
             Opposition  to  motions   for  summary
          judgment   shall   include    a   concise
          statement of the material facts of record
          as to  which it  is contended  that there
          exists a genuine issue to be tried .  . .
          .   Material facts of record set forth in
          the statement  required to  be served  by
          the moving party  will be deemed for  the
          purposes of  the motion to be admitted by
          opposing parties  unless controverted  by
          the statement  required to  be served  by
          opposing parties.

9.  At  the  hearing  before  the  district  court,  Gleicher
directed  the court's attention  to his letter  of January 18
addressed to  the court  and copied  to opposing counsel,  in
which  he "respectfully request[ed]" a hearing on the summary
judgment motion.

                             -11-
                              11

district  court's  procedural  rules.   Moreover,  Gleicher's

characterization of himself  as a pro se litigant  is at best

dubious.  A  pro se litigant  is "one who  does not retain  a

lawyer  and  appears for  himself  in  court."   Black's  Law

Dictionary 1221 (6th ed. 1990).  Although Gleicher did appear

on his own behalf at the summary judgment hearing, the record

indicates that, at  the time of the hearing,  Gleicher had no

fewer  than  two  attorneys  of  record.10    Both  of  these

attorneys were served with the FDIC's summary judgment motion

and were still counsel of record for Gleicher at the time his

responsive papers were due.

          Under  the circumstances,  we are receptive  to the

FDIC's argument  that Gleicher's affidavit should be ignored.

Nevertheless,  we will  bend  over backwards  to be  fair and

consider  that document  as  part  of  the  summary  judgment

record.

          Both state  and federal fraudulent  conveyance laws

are implicated in  this action.  Under federal  law, the FDIC

acting   in  its  capacity  as  a  receiver  for  an  insured

institution,  may avoid  a transfer  of any  interest of  any

                    

10.  At  the summary judgment hearing the FDIC indicated that
the  law  firm of  Gordon &  Wise  had moved  to  withdraw as
counsel for Gleicher, although it  had not received a copy of
the  motion.   Gleicher's  other  record  counsel,  Peter  R.
Beatrice,  never moved  to withdraw,  and  has resurfaced  as
Gleicher's  counsel  on this  appeal.   It  was  Beatrice who
originally filed answers for Gleicher, in both his individual
capacity and as trustee of the Trust, and for Harbor.

                             -12-
                              12

person who is a debtor of the institution if the transfer was

made  "with the  intent  to hinder,  delay,  or defraud"  the

institution  or  the  FDIC.    12  U.S.C.     1821(d)(17)(A).

Similarly,  under Massachusetts  law,  a transfer  made  with

"actual  intent .  . .  to  hinder, delay  or defraud  either

present  or  future  creditors, is  fraudulent,"  and  may be

avoided.  Mass. Gen. L. ch. 109A    7, 9 (1990).11

          According to the FDIC,  it has presented conclusive

circumstantial    evidence    that    Gleicher   fraudulently

transferred the property at issue.  We have acknowledged that

"[i]t  is   often  impracticable,  on   direct  evidence,  to

demonstrate  an actual  intent to  hinder,  delay or  defraud

creditors."   Max  Sugarman  Funeral  Home,  Inc.  v.  A.D.B.
                                                             

Investors, 926  F.2d 1248,  1254 (1st  Cir. 1991)  (involving
         

voidable fraudulent transfers under   548(a)(1) of Bankruptcy

Code).   Thus, courts frequently infer fraudulent intent from

the circumstances surrounding a transfer, placing  particular

emphasis on certain indicia or badges of fraud.  Id.
                                                    

          Among the more  common badges of  fraudulent intent

at the time of a transfer are:

                    

11.  It  is unclear whether 12 U.S.C.   1821(d)(17) "embodies
a separate federal  fraudulent conveyance law, or  whether it
merely codifies [Massachusetts] law."  Resolution Trust Corp.
                                                             
v. Cruce, 972  F.2d 1195,  1201 (10th  Cir. 1992)  (quotation
        
omitted).  In the present action, the parties have proceeded,
as  did the  district court,  on  the shared  assumption that
there  is no substantive difference between the two statutes.
Because we  can see no  material difference between  the two,
our conclusions apply with equal strength under either law.

                             -13-
                              13

          (1)  actual   or  threatened   litigation
          against  the  debtor;   (2)  a  purported
          transfer of  all or substantially  all of
          the debtor's property;  (3) insolvency or
          other  unmanageable  indebtedness  on the
          part  of   the  debtor;  (4)   a  special
          relationship between  the debtor  and the
          transferee;  and  (5)  retention  by  the
          debtor of  the property  involved in  the
          putative transfer.

Id. (citations omitted).   We have held  that "the confluence
   

of  several  [badges  of  fraud]  can  constitute  conclusive

evidence of an actual intent to defraud."  Id. at 1254-55.
                                              

          Briefly  summarized,   the  FDIC's   circumstantial

evidence  of fraudulent  intent  consists  of the  following:

Gleicher  transferred his sole unencumbered asset to a trust,

of which  he was trustee and his father the beneficiary.  The

transfer  was made for  no documented consideration  and came

just five  days  after a  major  creditor asked  for  updated

financial   information.     Gleicher's  personal   financial

situation  was rapidly deteriorating.   Only nine  days after

the transfer,  Gleicher granted  a $175,000  mortgage in  the

property, enuring to  his personal benefit, to  a corporation

that  he  controlled.    Within  four  months,  Gleicher  had

defaulted on all of his obligations to the bank.

          In response, Gleicher musters the following:

          12.    The  transfer  of 25-27  Grosvenor
          Park. Lynn was  not a  transfer to  avoid
          creditors.

          13.     The  beneficiary  of   the  25-27
          Grosvenor  Park   Trust  is   my  father.
          Transfer  was made  to  a  trust for  his

                             -14-
                              14

          benefit  to compensate  him for  services
          rendered  to me and my companies over the
          course of time.

          14.    At  the  time  that  I  made  this
          transfer, I had no reason to believe that
          any  creditor would  be  looking to  this
          asset  to satisfy  any other  obligation.
          My  assets exceeded  my  liabilities.   I
          informed  BNE that  I had  $200,000.00 in
          cash.

          15.   Until  at least  July  1990, I  had
          enough   liquid   assets    to   pay   my
          $193,000.00 obligation to BNE in full.  I
          was solvent at  the time of  the transfer
          of the property on Grosvenor Park.

          16.   I was able to pay my obligations as
          they came due.

          17.   Since January  9, 1990, I  have not
          owned  or  controlled   Harbor  Financial
          Resources, Inc.

Gleicher Affidavit at 2.  We find the affidavit deficient for

several reasons.

          First, Gleicher contends that the transfer was made

to his  father as  compensation for  past services  rendered.

But, Gleicher  has not  specified what  these services  were,

when they  were rendered, what  their value was, or  for what

company  they  were  performed.   Gleicher's  father  has not

submitted  an affidavit in  connection with this  action.  In

fact, there is  no indication that he was ever  made aware of

his gain.   Moreover, while Gleicher tells us  that he repaid

his devoted  and hardworking  father with  a valuable  asset,

Gleicher immediately  mortgaged that  asset for  his personal

benefit, thus depriving his father of any benefit from it.

                             -15-
                              15

          Next, Gleicher maintains that he was solvent at the

time of the transfer  and had the means to satisfy the entire

$193,000  note.    Gleicher has  not,  however,  attached any

documents indicating his  financial condition at the  time of

the transfer.    Moreover,  given  the  uncontroverted  facts

concerning Gleicher's diminishing net  worth, and the  timing

of  the  transfer  in  relation  to  the   inquiries  by  BNE

employees,  Gleicher's solvency at  the time of  the transfer

would not dispel the powerful inferences of fraud.

          Finally, Gleicher contends that, at the time of the

transfer, he  had no relationship  with Harbor.   Once again,

Gleicher has not attached any documentary evidence to support

this  claim; a claim squarely contradicted by Harbor's annual

report subscribed to by Gleicher himself in September 1990.

          In Carteret Sav.  & Loan Ass'n v. Jackson, 812 F.2d
                                                   

36 (1st Cir.  1987), we reviewed a district  court's grant of

summary   judgment  on   plaintiff's   claim  of   fraudulent

conveyance  under Massachusetts law, where a husband and wife

transferred  their house  to their  daughter  for one  dollar

within  months of two  large judgments being  entered against

them.  Id. at 40.   There was also evidence indicating  that,
          

at the time of the transfer, the defendants could not satisfy

all  of their  obligations.   Id.    The Carteret  defendants
                                                 

"argued that plaintiff's evidence was insufficient,  but they

presented  no  evidence  of their  solvency,  nor  made other

                             -16-
                              16

showing that would establish the existence of a genuine issue

for trial."  812  F.2d at 40.   We affirmed summary  judgment

and held that,  "[w]here this was  a family transfer  without

consideration, we can see but one conclusion."  Id.
                                                   

          Our case is strikingly similar.  Given the presence

of  multiple badges  of fraud,  and  Gleicher's inability  to

produce  even a single  properly documented fact  casting any

doubt  on  the FDIC's  position,  we  too  can see  only  one

conclusion, namely, that the transfer was fraudulent.

          Because  we find  this appeal  to  be frivolous  we

assess double costs  against appellant.  See Fed.  R. App. P.
                                            

38.

          Affirmed, with double costs to appellee.
                                                 

                             -17-
                              17